Citation Nr: 0123050	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  99-07 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for emphysema.  


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel





REMAND

The veteran had active duty from June 1952 to July 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In August 2000, the Board denied the veteran's claims for 
service connection for hypertension and emphysema as not well 
grounded.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  The parties jointly 
agreed to a remand to insure compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In January 2001, the Court granted 
the joint motion for remand and vacated the Board's August 
2000 decision as to the issues on the title page.  The Court 
dismissed the appeal as to a third issue, service connection 
for nicotine dependence.  

As noted in the joint remand, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). Also, VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

Because of the change in the law brought about by the VCAA 
and its implementing regulations, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In the present case, the Board notes that the veteran's 
service medical records are unavailable having been destroyed 
by fire at the National Personnel Records Center.  However, 
the record does contain lay statements from the veteran and 
others attesting to her service symptomatology as it relates 
to the claimed disabilities.  Also of record is a March 2001 
letter from the veteran's treating physician, a service 
specialist in internal medicine, to the effect that the 
veteran's currently claimed conditions could be related to 
her period of military service.  

Based on the foregoing, the Board finds that additional 
development of the evidence is necessary.  In particular, the 
Board finds that the evidence currently of record is 
insufficient to properly address the issue of whether any 
currently existing hypertension or emphysema is related to 
the veteran's period of service on a direct or presumptive 
basis.  Therefore, on remand, a VA examination must be 
scheduled and an opinion obtained that addresses these 
concerns.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated the veteran 
for the claimed disabilities since 
service discharge, particularly those who 
provided the earliest postservice 
treatment.  After securing the necessary 
releases, the RO should obtain copies of 
any identified records that have not 
previously been obtained.  

2.  The veteran's treating physician, 
Major T. A. M., should be asked to 
provide reasons and bases for the opinion 
that the veteran's currently claimed 
conditions could be related to service, 
as expressed in her March 2001 letter.  
This should include a recitation of the 
particular medical evidence upon which 
her opinion is based as well as the time 
frame when this medical evidence was 
first clinically documented in the 
record.  The physician should provide a 
detailed rationale for any opinion 
expressed.  

3.  Thereafter, the RO should schedule 
the veteran for VA examination by 
appropriate specialist(s) to determine 
the nature and etiology of any currently 
existing hypertension and/or emphysema.  
This should include any additional 
testing or studies deemed necessary by 
the examiner(s).  The claims folder, to 
include any additional material obtained 
on remand, is to be made available to the 
examiner(s) prior to the examination(s).  
On examination, the examiner(s) should 
elicit a detailed history from the 
veteran of her service and postservice 
symptomatology and the examination 
report(s) should include all pertinent 
examination findings.  

It is further requested that the 
examiner(s) provide opinions as to 
whether it is at least as likely as not 
that hypertension and emphysema (if 
present) had had their onset in service 
or are otherwise related thereto.  This 
opinion should include consideration of 
all submissions received from Major 
T.A.M.  A complete rationale for any 
opinion expressed by the examiner should 
be included as part of the examination 
report.  

4.  Thereafter, the RO should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand; if not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  In addition, the RO must review the 
claims files and ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475 and its implementing regulations is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

6.  Following completion of the above 
development, the RO should readjudicate 
the issues of entitlement to service 
connection for hypertension and 
emphysema.  If the benefit sought on 
appeal remains denied, the appellant and 
her attorney should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





